VAUGHN, Judge.
The judgment from which plaintiff, a tenured teacher, appealed affirmed an order of the Currituck County Board of Education in which plaintiff was notified that the decision of the Superintendent to dismiss her under G.S. 115-142(3)(1)(1) was upheld.
*632The Board acted after a hearing in which plaintiff was represented by counsel, and a full transcript of the hearing was made. The Board, however, made no findings of fact or conclusions of law.
G.S. 115-142(1), in pertinent part, provides as follows:
(4) At the conclusion of the hearing provided in this section, the board shall render its decision on the evidence submitted at such hearing and not otherwise.
(5) Within five days following the hearing, the board shall send a written copy of its findings and order to the teacher and superintendent. The board shall provide for making a transcript of its hearing. If the teacher contemplates an appeal to a court of law, he may request and shall receive at no charge a transcript of the proceedings.
In Weber v. Board of Education, 301 N.C. 83, 282 S.E. 2d 228 (1980), our Supreme Court vacated an opinion of this Court, Weber v. Board of Education, 46 N.C. App. 714, 266 S.E. 2d 42 (1980), in which this Court considered the merits of the appeal by applying the “whole record test” to determine whether there was substantial evidence to support the Board’s decision. The Supreme Court held:
Our review of the record reveals that the Buncombe County Board of Education made no findings of fact or conclusions of law upon which to base its decision.
The decision of the Court of Appeals is therefore vacated. That court is directed to remand to the Superior Court, Buncombe County which said court shall remand to the Buncombe County Board of Education to make findings of fact and conclusions of law as required by law.
Following the mandate in Weber, we, therefore, remand the case to the Superior Court, Currituck County, which court shall remand the case to the Currituck County Board of Education “to make findings of fact and conclusions of law as required by law.”
Vacated and remanded.
Judges Arnold and Wells concur.